Exhibit 10.15

Director Stock Option Agreement

This STOCK OPTION AGREEMENT (the “Agreement”), dated as of the date of grant set
forth in the Notice of Stock Option Grant (the “Grant Notice”), is between
Deltek, Inc., a Delaware corporation (together with its successors, the
“Company”), and the individual whose name is set forth on the Grant Notice (the
“Optionee”).

Section 1. Grant of Option. The Company grants to the Optionee the right and
option (the “Option”) to purchase all or any part of an aggregate of such number
of Shares as is set forth in the Grant Notice (subject to adjustment as provided
in Section 13 of the Deltek, Inc. 2007 Stock Incentive and Award Plan (the
“Plan”)) on the terms and conditions set forth in this Agreement and in the
Plan, a copy of which is being delivered to the Optionee concurrently herewith
and is made a part hereof as if fully set forth herein. Except as otherwise
defined herein, capitalized terms used in this Agreement shall have the same
definitions as set forth in the Plan. The Option is not intended to qualify as
an Incentive Stock Option within the meaning of Section 422 of the Code.

Section 2. Purchase Price. The price (the “Option Price”) at which the Optionee
shall be entitled to purchase Shares upon the exercise of this Option shall be
the price per share set forth in the Grant Notice (subject to adjustment as
provided in Section 13 of the Plan).

Section 3. Duration of Option. The Option shall be exercisable to the extent and
in the manner provided herein for a period of ten (10) years after the date of
grant; provided, however, that the Option may be earlier terminated as provided
in Section 4, 6, 7 or 8 below.

Section 4. Exercisability of Option.

Amount of Exercise. (a) Subject to the provisions of this Agreement and the
Plan, the Option shall be exercisable for 100% of the aggregate number of shares
of Common Stock that may be purchased pursuant to the Option as set forth in
Section 1 on the one year anniversary of the Date of Grant, as set forth in the
Grant Notice.

(b) Change in Control.

(i) Notwithstanding the foregoing schedule as to exercisability, in the event of
a Change in Control occurring while the Optionee is a member of the Board of
Directors of the Company, the Option shall become exercisable in full to the
extent then unexercisable.

(ii) A “Change in Control” shall have occurred if (A) any third party not
affiliated with New Mountain Partners II, L.P., New Mountain Affiliated
Investors II, L.P. or Allegheny New Mountain Partners, L.P. or any of their
affiliates (collectively, “New Mountain”), but excluding the deLaski
Shareholders (as defined in the Shareholders’



--------------------------------------------------------------------------------

Agreement, dated as of April 22, 2005, to which (among others) the Company and
New Mountain are parties), owns, directly or indirectly, more voting capital
stock of the Company than New Mountain owns or (B) a third party not so
affiliated has or obtains the right to elect a majority of the Board.

4.1. Death; Disability.

(a) Subject to the provisions of this Agreement and the Plan, and
notwithstanding any other provision of Section 4.1, the Option may be exercised
to acquire up to 100% of the aggregate number of shares of Common Stock that may
be purchased pursuant to the Option as set forth in Section 1, less any shares
previously acquired pursuant to the Option, if the Optionee (i) dies or
(ii) ceases to be a director due to the Disability of the Optionee.

(b) “Disability” is defined as a physical or mental condition as a result of
which the Optionee is unable to perform the primary duties, responsibilities and
functions of a director for a period of 90 days.

4.2. NMP Sales or Other Events.

(a) The Company shall give the Optionee a Sale Notice prior to the anticipated
date of the consummation of an NMP Sale to the extent that the Optionee would be
required to participate pursuant to the Shareholder’s Agreement were the
Optionee then a party to such agreement. In the event of such an NMP Sale, the
Company may require the Optionee to exercise the Option to the extent necessary
to enable the Optionee to participate therein or forfeit the Option (or portion
thereof, as applicable). Notwithstanding anything in Section 4.1 to the
contrary, in connection with an NMP Sale in which the Optionee would be required
to participate, the Option may be exercised to the extent of the excess, if any,
of (A) the number of shares with respect to which the Optionee is being required
to participate in such NMP Sale, and will so participate, over (B) the number of
shares previously issued to the Optionee upon exercise of the Option and not
previously disposed of.

(b) Unless the Company elects to allow an earlier exercise of the Option, the
exercise of an Option in connection with an NMP Sale pursuant to subclause
(a) shall be made in accordance with Section 5 and shall be made concurrently
with the consummation of the NMP Sale, and, in the event the NMP Sale is not
consummated, any notice of exercise submitted in connection with the NMP Sale
shall be of no force or effect and the Option shall be exercisable thereafter to
the extent it would have been exercisable if no Sale Notice or notice of
exercise had been given.

4.3. Termination of Option. Subject to the provisions of Section 8, the Option
shall terminate simultaneously with the consummation of a Total Sale (as defined
below) to the extent that the Option has not theretofore been exercised. For
purposes of this Agreement, “Total Sale” shall mean any of the following events:
(i) the merger or consolidation of the Company with or into another corporation,
(ii) the liquidation of the Company, (iii) the sale to a Third Party of all or
substantially all of the assets of the Company pursuant to a plan of

 

- 2 -



--------------------------------------------------------------------------------

liquidation or otherwise or (iv) the sale to a Third Party of Shares (other than
through a public offering of Shares pursuant to a registration statement (other
than a Form S-8 or successor forms) filed with, and declared effective by, the
Securities and Exchange Commission); in each case, provided that, as a result
thereof, the NMP Entities cease to beneficially own (within the meaning of Rule
13d-3 promulgated under the Exchange Act but without regard to the 60-day period
provided for in Rule 13d-3(d)(1)(i)), directly or indirectly through any
Affiliate of the NMP Entities, any voting securities of the Company. For
purposes of the Plan, the sale of “substantially all of the assets of the
Company” means the sale of assets representing more than 95% of the consolidated
assets of the Company, determined on a fair market value basis.

4.4. Exercises Under Multiple Option Agreements. Notwithstanding anything herein
to the contrary, if, in connection with an NMP Sale, the Optionee shall be
entitled or required, as applicable, to acquire Shares pursuant to Section 4.3
and pursuant to the analogous provisions of one or more other stock option
agreements between the Optionee and the Company (any such agreement, including
this Agreement, an “Option Agreement”), then the Company shall have the right,
at its option, to designate the Option Agreement or Option Agreements pursuant
to which the Optionee may or is required to, as applicable, exercise options for
purposes of the Optionee’s participation in an NMP Sale, provided that in no
event shall any such determination reduce the aggregate number of shares that
the Optionee would otherwise be entitled or required, as applicable, to sell in
connection with such NMP Sale.

Section 5. Manner of Exercise and Payment.

5.1. Notice of Exercise. Subject to the terms and conditions of this Agreement
and the Plan, the Option may be exercised by delivery of written notice (the
“Exercise Notice”) to the Company. The Exercise Notice shall state that the
Optionee is electing to exercise the Option, shall set forth the number of
Shares in respect of which the Option is being exercised and shall be signed by
the Optionee or, where applicable, by the Optionee’s legal representative.

5.2. Deliveries.

(a) Payments.

(i) The full purchase price for the shares in respect of which an Option is
being exercised shall be paid within five (5) days of the date of the Exercise
Notice.

(ii) Full payment of the withholding taxes due as a result of the exercise of an
Option shall be made within five (5) days of the date that the Company or its
designee provides the Optionee with a statement of the amount of withholding
taxes that are due.

(iii) The payments specified in clauses (i) and (ii) of this Section 5.2
(a) shall be made by delivery to the Company or its designee of a check payable
to the order of the Company, cash by wire transfer or other immediately
available funds to an account designated by the Company or such other form of
payment as is permitted under the Plan and approved by the Committee (including
by means of any cashless exercise procedure approved by the Committee).

 

- 3 -



--------------------------------------------------------------------------------

(b) Delivery of Documents. If applicable, the Optionee shall deliver a fully
executed Shareholder’s Agreement (which may differ from optionee to optionee and
from time to time) and any undated stock power referred to in the Shareholder’s
Agreement within five (5) days of the date that the Company provides the
Optionee with such documents for signature.

(c) Failure to Deliver. If the Optionee does not (i) make the payments specified
in Sections 5.2 (a) (i) and (ii) within five (5) days after the due date
specified above or (ii) deliver the documents specified in Section 5.2
(b) within five (5) days after the due date specified above, then such Exercise
Notice shall be deemed to be void and of no effect.

5.3. Issuance of Shares. Upon receipt of the Exercise Notice, full payment for
the Shares in respect of which the Option is being exercised and a fully
executed Shareholder’s Agreement and stock power, and subject to Section 19.2 of
the Plan, the Company shall take such action as may be necessary under
applicable law to effect the issuance to the Optionee of the number of Shares as
to which such exercise was effected. No fractional Shares (or cash in lieu
thereof) shall be issued upon exercise of an Option, and the number of Shares
that may be purchased upon exercise shall be rounded to the nearest whole
number.

5.4. Shareholder Rights. The Optionee shall not be deemed to be the holder of,
or to have any of the rights of a holder with respect to, any Shares subject to
the Option until: (a) the Option shall have been exercised in accordance with
the terms of this Agreement and the Optionee shall have paid the full purchase
price for the number of shares in respect of which the Option was exercised and
any withholding taxes due, (b) the Optionee shall have delivered, as applicable,
the fully executed Shareholder’s Agreement and stock power to the Company,
(c) the Company shall have issued the shares to the Optionee and (d) the
Optionee’s name shall have been entered as a shareholder of record on the books
of the Company. Upon the occurrence of all of the foregoing events, the Optionee
shall have full ownership rights with respect to such shares, subject to the
provisions of the Shareholder’s Agreement.

Section 6. Certain Restrictions.

6.1. No Sale or Transfer. The Optionee shall not sell, transfer, assign,
exchange, pledge, encumber or otherwise dispose of the Option or any portion
thereof, other than by will, by the laws of descent and distribution or pursuant
to a domestic relations order (within the meaning of Rule 16a-12 promulgated
under the Exchange Act).

6.2. Termination. If the Optionee shall no longer be a member of the Board of
Directors of the Company (“Terminated” or a “Termination”), irrespective of
whether the Optionee receives, in connection with the Termination, any severance
or other payment from the Company, (i) the Option, to the extent it is not
exercisable pursuant to Section 4.1 or 4.2 at the date of such Termination,
shall terminate on, and shall be of no further force and effect from and after,
the date of such Termination, and (ii) the Option, to the extent it is
exercisable pursuant to Section 4.1 or 4.2 at the date of such Termination (the
“Exercisable Portion of the Option”), shall be exercisable by the Optionee
during the Post-Termination Exercise Period (as defined below), but in no event
after the expiration of the term of the Option, and, until exercised, the
Exercisable Portion of the Option shall continue to be subject to the terms of
this Agreement, including

 

- 4 -



--------------------------------------------------------------------------------

Section 4.3. If the Optionee does not exercise any portion of the Exercisable
Portion of the Option within the Post-Termination Exercise Period, such portion
shall terminate and shall be of no further force and effect following the close
of business on the last day of the Post-Termination Exercise Period.

“Post-Termination Exercise Period” shall mean the period commencing on the date
of the Optionee’s Termination and ending at the close of business on the 45th
day after the date of the Optionee’s Termination. Notwithstanding anything in
this Agreement or the Plan to the contrary, and in addition to the rights of the
Company set forth in Section 7.2, the Option, whether exercisable or
unexercisable, shall immediately terminate upon a Termination by the Company for
Cause.

6.3. Termination for Cause.

(a) Notwithstanding any other provision of this Agreement, if the Optionee is
removed for Cause as a member of the Board of Directors of the Company, the
Option shall terminate immediately upon such termination for Cause, the Option
may not be exercised after such termination for Cause, and the Option shall be
of no further force and effect thereafter.

(b) “Cause” is defined as either (i) a conviction of the Optionee for the
commission of a felony or (ii) a commission by the Optionee of one or more acts
involving fraud or gross misconduct that cause material damage to the Company.

(c) Prior to removing the Optionee as a member of the Board of Directors of the
Company for Cause pursuant to clause (ii) of Section 6.3(b), the Optionee shall
be given (i) a written notice of such determination setting forth the nature of
such alleged Cause item and specifically stating the corrective action, if any,
required, (ii) a reasonable opportunity to meet with the Board in person or by
teleconference (with assistance of the Optionee’s counsel if the Optionee so
elects) to discuss such item and required corrective action and (iii) a
reasonable opportunity to take the required action and cure such item, if such
item is subject to cure. Notwithstanding the provisions of the immediately
preceding sentence, the Board may, in its sole discretion, remove any member of
the Board of Directors without following the procedure specified in the
immediately preceding sentence.

Section 7. Effect of Certain Transactions. Subject to Section 8, in the event of
(a) the liquidation or dissolution of the Company or (b) a merger or
consolidation of the Company (a “Transaction”), the Option shall continue in
effect in accordance with its terms, except that following the Transaction
either (i) each outstanding Option shall be treated as provided for in the plan
of liquidation or dissolution adopted, or the agreement entered into, in
connection with the Transaction or (ii) if not so provided in such plan or
agreement, the Optionee shall be entitled to receive in respect of each Share
subject to the Option, upon exercise of the Option, the same number and kind of
stock, securities, cash, property or other consideration that each holder of a
Share was entitled to receive in the Transaction in respect of a Share;
provided, however, that such stock, securities, cash, property, or other
consideration shall remain subject to all of the conditions, restrictions and
performance criteria which were applicable to the Option prior to such
Transaction.

 

- 5 -



--------------------------------------------------------------------------------

Section 8. Continuation of Plan upon Total Sale. Upon the effective date of any
Total Sale, any unexercised portion of the Option shall terminate unless
provision shall be made in writing in connection with such Total Sale for the
continuance of the Plan and such unexercised portion of the Option or for the
assumption of such unexercised portion of the Option by a successor to the
Company or for the substitution for such unexercised portion of the Option with
new options covering shares or other securities or other equity interests of
such successor with appropriate adjustments as to number and kind of shares or
other securities or other equity interests, option prices and other terms of
such new options. In the event that provision in writing is made as aforesaid in
connection with a Total Sale, the unexercised portion of the Option or the new
options substituted therefor shall continue in the manner and under the terms
provided in the Plan and this Agreement and in such writing.

Section 9. Miscellaneous.

9.1. Acknowledgment. The Optionee acknowledges receipt of a copy of the Plan and
agrees to be bound by all of its terms and provisions as the same may be amended
from time to time. The Optionee acknowledges that the Optionee has reviewed the
Plan and this Agreement and understands the Optionee’s rights and obligations
thereunder and hereunder. The Optionee also acknowledges that the Optionee has
been provided with such information concerning the Company, the Plan and this
Agreement as the Optionee and the Optionee’s advisors have requested.

9.2. Resolution of Disputes. Any dispute or disagreement which may arise under,
or as a result of, or which may in any way relate to, the interpretation,
construction or application of this Agreement shall be determined by the
Committee, in good faith, whose determination shall be final, binding and
conclusive for all purposes.

9.3. Governing Law; Compliance with Law; Venue; Service of Process; Waiver of
Jury Trials.

(a) Governing Law. This Agreement shall be construed and enforced in accordance
with, and the rights and obligations of the parties hereto shall be governed by,
the laws of the State of New York, without giving effect to its conflicts of law
principles.

(b) Compliance with Law. Notwithstanding anything herein to the contrary, the
Company shall not be required to issue shares pursuant to the exercise of any
Option granted under this Agreement, the Grant Notice and the Plan unless such
exercise and issuance comply with all applicable laws, including, without
limitation, all applicable federal and state securities laws.

(c) Venue and Service of Process. By execution and delivery of this Agreement,
each of the parties hereto irrevocably and unconditionally (i) consents to
submit to the exclusive jurisdiction of the federal and state courts of the
State of New York located in New York County (collectively, the “Selected
Courts”) for any action or proceeding arising out of or relating to this
Agreement and the transactions contemplated hereby, and agrees not to commence
any action or proceeding relating thereto except in the Selected Courts,
provided, that

 

- 6 -



--------------------------------------------------------------------------------

a party may commence any action or proceeding in a court other than a Selected
Court solely for the purpose of enforcing an order or judgment issued by one of
the Selected Courts; (ii) consents to service of any process, summons, notice or
document in any action or proceeding by registered first-class mail, postage
prepaid, return receipt requested or by a nationally recognized courier
guaranteeing overnight delivery in accordance with Section 9.6 and agrees that
such service of process shall be effective service of process for any action or
proceeding brought against it in any such court, provided that nothing herein
shall affect the right of any party hereto to serve process in any other manner
permitted by law; (iii) waives any objection to the laying of venue of any
action or proceeding arising out of this Agreement or the transactions
contemplated hereby in the Selected Courts; and (iv) waives and agrees not to
plead or claim in any court that any such action or proceeding brought in any
such Selected Court has been brought in an inconvenient forum.

(d) Waiver of Jury Trial. EACH OF THE PARTIES IRREVOCABLY, TO THE EXTENT NOT
PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, WAIVES, AND COVENANTS THAT
IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING IN WHOLE OR IN PART ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR
OTHERWISE, AND AGREES THAT ANY OF THEM MAY FILE A COPY OF THIS PARAGRAPH WITH
ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND BARGAINED-FOR
AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE ITS RIGHT TO TRIAL BY JURY IN
ANY SUCH ACTION OR PROCEEDING. SUCH ACTION OR PROCEEDING SHALL INSTEAD BE TRIED
IN A SELECTED COURT BY A JUDGE SITTING WITHOUT A JURY.

9.4. Specific Performance. The parties hereto acknowledge that there will be no
adequate remedy at law for a violation of any of the provisions of this
Agreement and that, in addition to any other remedies which may be available,
all of the provisions of this Agreement shall be specifically enforceable in
accordance with their respective terms.

9.5. Severability. Whenever possible, each provision or portion of any provision
of this Agreement will be interpreted in such manner as to be effective and
valid under applicable law, but the invalidity or unenforceability of any
provision or portion of any provision of this Agreement in any jurisdiction
shall not affect the validity or enforceability of the remainder of this
Agreement in that jurisdiction or the validity or enforceability of this
Agreement, including that provision or portion of any provision, in any other
jurisdiction. In addition, should a court or arbitrator determine that any
provision or portion of any provision of this Agreement is not reasonable or
valid, either in period of time, geographical area or otherwise, the parties
hereto agree that such provision should be interpreted and enforced to the
maximum extent that such court or arbitrator deems reasonable or valid.

 

- 7 -



--------------------------------------------------------------------------------

9.6. Notice. Unless otherwise provided herein, all notices, requests and other
communications provided for under the terms of this Agreement shall be in
writing. Any notice, request or other communication hereunder shall be sent by
(i) personal delivery, (ii) facsimile during normal business hours, with
confirmation of receipt, to the number indicated, (iii) reputable commercial
overnight delivery service courier or (iv) registered or certified mail, return
receipt requested, postage prepaid, in each case addressed to the intended
recipient as set forth below:

(a) If to the Company, to:

Deltek, Inc.

13880 Dulles Corner Lane

Herndon, Virginia 20171

Attention: General Counsel

Facsimile: (703) 885-9838

(b) If to the Optionee, at the most recent address or facsimile number contained
in the Company’s records, and if to the Optionee’s legal representative, to such
Person at the address of which the Company is notified in accordance with this
Section 9.6.

All such notices, requests and other communications shall be deemed to have been
given when received. Any party may change its facsimile number or its address to
which notices, requests and other communications hereunder are to be delivered
by giving the other parties hereto notice in the manner then set forth.

9.7. Binding Effect; Assignment; Third-Party Beneficiaries. This Agreement shall
be binding upon and inure to the benefit of and be enforceable by the parties
hereto and any of their respective successors, personal representatives and
permitted assigns who agree in writing to be bound by the terms hereof. Neither
this Agreement nor any of the rights, interests or obligations hereunder shall
be assigned by the Optionee without the prior written consent of the Company. In
addition, each of the NMP Entities shall be a third party beneficiary of this
Agreement and shall be entitled to enforce this Agreement. In connection with
the transfer of any securities of the Company held by an NMP Entity, each NMP
Entity shall be entitled to assign its rights hereunder to an Affiliate of such
NMP Entity or a partner of such NMP Entity or Affiliate and, subject to such NMP
Entity’s compliance with the Shareholder’s Agreement, if applicable, to a Third
Party.

9.8. Amendments and Waivers. This Agreement and any of its provisions may be
amended, waived (either generally or in a particular instance and either
retroactively or prospectively), modified or supplemented, in whole or in part,
only by written agreement signed by the Company and the Optionee; provided that
the observance of any provision of this Agreement may be waived in writing by
the party that will lose the benefit of such provision as a result of such
waiver. The waiver by any party hereto of a breach of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of
such breach or as a waiver of any other or subsequent breach, except as
otherwise explicitly provided for in such waiver. Except as otherwise expressly
provided herein, no failure on the part of any party to exercise, and no delay
in exercising, any right, power or remedy hereunder, or otherwise available in
respect hereof at law or in equity, shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.

 

- 8 -



--------------------------------------------------------------------------------

9.9. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all such counterparts shall
together constitute one and the same instrument.

9.10. Entire Agreement. This Agreement and the Plan and, upon execution thereof,
the Grant Notice and the Shareholder’s Agreement, constitute the entire
agreement, and supersede all prior agreements and understandings, oral and
written, between the parties hereto with respect to the Option granted hereby.

9.11. Withholding. The Company shall have the right to deduct from any amount
payable under this Agreement any taxes or other amounts required by applicable
law to be withheld. The Optionee agrees to indemnify the Company against any
federal, state and local withholding taxes for which the Company may be liable
in connection with the Optionee’s acquisition, ownership or disposition of any
Share.

9.12. General Interpretive Principles. Whenever used in this Agreement, except
as otherwise expressly provided or unless the context otherwise requires, any
noun or pronoun shall be deemed to include the plural as well as the singular
and to cover all genders. The headings of the sections, paragraphs,
subparagraphs, clauses and subclauses of this Agreement are for convenience of
reference only and shall not in any way affect the meaning or interpretation of
any of its provisions. Unless otherwise specified, the terms “hereof,” “herein”
and similar terms refer to this Agreement as a whole (including the exhibits,
schedules and disclosure statements hereto), and references herein to Sections
refer to Sections of this Agreement. Words of inclusion shall not be construed
as terms of limitation, so that references to “include,” “includes” and
“including” shall not be limiting and shall be regarded as references to
non-exclusive and non-characterizing illustrations.

 

- 9 -